Citation Nr: 0425841	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a skin condition of both feet.

2.  Entitlement to an initial disability rating in excess of 
zero percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, that granted the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, and also denied the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent for a skin condition of both feet.  The veteran 
disagreed with this decision in September 2002, with respect 
to the evaluations assigned to his service-connected 
bilateral hearing loss and his service-connected skin 
condition of both feet.  A statement of the case was issued 
to the veteran and his service representative in January 
2003.  The veteran perfected a timely appeal when he filed 
substantive appeals (VA Form 9) in January 2003 and March 
2003.  A supplemental statement of the case was issued to the 
veteran and his service representative in August 2003.  A 
videoconference Board hearing was held before the undersigned 
Veterans Law Judge in May 2004.

Because the veteran has disagreed with the initial disability 
rating of zero percent assigned to his service-connected 
bilateral hearing loss, the Board has characterized that 
issue as involving the propriety of the initial evaluation 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In testimony at his May 2004 videoconference hearing, the 
veteran identified additional relevant VA treatment records 
that have not been associated with the currently appealed 
claims.  Specifically, he testified that he had received 
treatment at the VA Medical Center in Huntington, West 
Virginia, for both his service-connected bilateral hearing 
loss and his service-connected skin condition of both feet 
since January 2003.  The Board notes that the RO has obtained 
VA treatment records dated to January 2003, but no records 
dated subsequent to that date have been requested or 
obtained.

The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's current VA treatment 
records.  See 38 U.S.C.A. § 5103A (West Supp. 2002).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should obtain the veteran's 
treatment records from the VA Medical 
Center in Huntington, West Virginia, from 
January 2003 to the present, and 
associate them with the claims folder.

2.  Then, the RO should re-adjudicate the 
veteran's claims of entitlement to a 
disability rating in excess of 30 percent 
for a skin condition of both feet and to 
an initial disability rating in excess of 
zero percent for bilateral hearing loss 
in light of all relevant evidence and 
pertinent legal authority.  The RO should 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


